At a subsequent day, in tbe same term, the opinion of the Court was drawn up and delivered by
Weston C. J.
There is no doubt but a woman may be permitted to drive a well broken horse, without any violation of common prudence. The character of the horse, and the capacity of the driver,,were left- to the jury, with proper directions upon this point.
The travelled part of the road was of sufficient width, and well made, for ordinary accommodation. But a portion of the space, in which the public have an easement, was unsafe ; and the danger being concealed, was calculated to deceive and entrap a traveller. Towns are not obliged to provide watering places, for the public convenience; but when they are’ provided by nature in the highway, they ought not to be suffered to become pitfalls, first to allure and then to destroy horses or other animals, toned aside to partake the refreshment, to which they are thus invited. A traveller, aware of the snare, might have escaped it, but there was nothing provided to point out or indicate the danger. The road was so far from being safe, that a trap was suffered to remain within its limits, into which, it ought to have been foreseen, that animals, attracted by the water, might fall. The jury have found, that there was no want of ordinary care; and we perceive nothing erroneous in the instructions they received from the Judge.

Judgment on the verdict.